Case 2:17-cv-05124-DMG-SK Document 76 Filed 12/28/18 Page 1 of 3 Page ID #:951



1    MICHAEL E. PAPPAS (SBN 130400)
2    mpappas@lesnickprince.com
     ANDREW R. CAHILL (SBN 233798)
3    acahill@lesnickprince.com
4    DEBRA E. CARDARELLI (SBN 272087)
     dcardarelli@lesnickprince.com
5    LESNICK PRINCE & PAPPAS LLP
6    315 W. Ninth Street, Suite 705
     Los Angeles, California 90015
7    Telephone: (213) 493-6585
8    Facsimile: (213) 493-6596
9    Attorneys for Defendant and Counterclaimant
10   Paulo Ferro
11                        UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
14   DRONE USA, INC.,                     Case No.: 2:17-cv-05124-DMG (SK)
15                Plaintiff,              STIPULATION REGARDING
                                          (1) DISMISSAL OF ACTION AND
16         v.                             (2) RETENTION OF COURT’S
                                          JURISDICTION TO ENFORCE
17   PAULO FERRO, an individual,          SETTLEMENT AGREEMENT
18                Defendant.
19
20   PAULO FERRO, an individual,
21                Counterclaimant,
22         v.
23   DRONE USA, INC., a Delaware
24   corporation, MICHAEL BANNON,
     an individual, and TCA GLOBAL
25   CREDIT MASTER FUND, LP, a
     Cayman Islands Limited Partnership
26                Counterdefendants.
27
28

      STIPULATION REGARDING DISMISSAL OF ACTION AND RETENTION OF
                             JURISDICTION
Case 2:17-cv-05124-DMG-SK Document 76 Filed 12/28/18 Page 2 of 3 Page ID #:952



1           WHEREAS, on November 27, 2018, Plaintiff and Counterdefendant Drone
2     USA, Inc. and Counterdefendant Michael Bannon and Defendant and
3     Counterclaimant Paulo Ferro (collectively, the “Parties”) notified the Court Clerk
4     as to the settlement of this action.
5           WHEREAS, effective November 27, 2018, the Parties signed a settlement
6     agreement resolving the claims and counterclaims asserted in this action (the
7     “Settlement Agreement”);
8           WHEREAS, the Settlement Agreement contemplates actions to be taken
9     over time, with the final action to be taken on or before December 15, 2019;
10          WHEREAS, the Parties have agreed to request that the Court retain
11    jurisdiction to enforce the Settlement Agreement;
12          THE PARTIES STIPULATE AND AGREE, by and through their
13    respective undersigned counsel, as follows:
14          1. The Court retain jurisdiction of this action for purposes of enforcing the
15              Settlement Agreement for a period of fourteen months following entry
16              of the requested order; and
17          2. Subject to the Court retaining jurisdiction to enforce the Settlement
18              Agreement, the Court dismiss the entire action with prejudice.
19
20   Dated: December 28, 2018                 LESNICK PRINCE & PAPPAS LLP
21
22                                            By:      /s/ Debra E. Cardarelli
                                                    MICHAEL E. PAPPAS
23                                                  ANDREW R. CAHILL
                                                    DEBRA E. CARDARELLI
24                                                  Attorneys for Defendant and
                                                    Counterclaimant Paulo Ferro
25
26
27
28                                              1
     STIPULATION REGARDING DISMISSAL OF ACTION AND RETENTION OF
                            JURISDICTION
Case 2:17-cv-05124-DMG-SK Document 76 Filed 12/28/18 Page 3 of 3 Page ID #:953
